Citation Nr: 0704121	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  03-26 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for gout, to include as 
due to an undiagnosed illness.

2.  Entitlement to service connection for chronic headaches, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for tinnitus, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by dizziness, to include as due to an undiagnosed 
illness.  

5.  Entitlement to service connection for a disability 
manifested by weight gain, to include as due to an 
undiagnosed illness.

6.  Entitlement to service connection for a disability 
manifested by abnormal liver function tests, to include as 
due to an undiagnosed illness.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from September 1984 
to May 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Reno, 
Nevada.

This case was previously before the Board in December 2004, 
when it was remanded for additional development of the 
evidence.  The case has been returned to the Board for 
appellate consideration.

Unfortunately, further development of the evidence is 
required concerning the veteran's claim for service 
connection of tinnitus.  So, for the reasons discussed below, 
this claim is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




FINDINGS OF FACT

1.  There has been no demonstration, by competent medical 
evidence of record that the veteran has gout that is causally 
or etiologically related to his service in the military.

2.  There has been no demonstration by competent clinical 
evidence of record that the veteran has chronic headaches, 
which are causally or etiologically related to his service in 
the military.

3.  There has been no demonstration, by competent medical 
evidence of record that the veteran has a disability 
manifested by dizziness, which is causally or etiologically 
related to his service in the military.

4.  There has been no demonstration, by competent medical 
evidence of record that the veteran has a disability 
manifested by weight gain, which is causally or etiologically 
related to his service in the military.

5.  There has been no demonstration, by competent medical 
evidence of record that the veteran has a disability 
manifested by abnormal liver function tests, which is 
causally or etiologically related to his service in the 
military.


CONCLUSION OF LAW

1.  Gout was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1117, 1118, 1131, 
1137, 1153, 5103A, 5107(b), 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 
3.317 (2006).

2.  Chronic headaches were not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1117, 1118, 
1131, 1137, 5103A, 5107(b), 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317, 
4.9 (2006).

3.  A disability manifested by dizziness was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1117, 1118, 1131, 1137, 1153, 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.317 (2006).

4.  A disability manifested by weight gain was not incurred 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1117, 1118, 1131, 1137, 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.317 (2006).

5.  A disability manifested by abnormal liver function tests 
was not incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 1117, 1118, 1131, 1137, 1153, 
5103A, 5107(b), 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of April 2002, November 2003, and December 2004 (re-sent in 
September 2006) letters from the agency of original 
jurisdiction (AOJ) to the appellant.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims for service connection, including as due to an 
undiagnosed illness, and of his and VA's respective duties 
for obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claims.

In addition, a March 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of 
service connection, in compliance with Dingess/Hartman.  
Nevertheless, because the instant decision denies the 
veteran's claims for service connection, no disability rating 
or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran received his initial VCAA notice in 
April 2002, prior to the RO's adjudication of his claims and 
the issuance of the March 2003 rating decision.  Moreover, 
his claims were readjudicated after additional VCAA notice 
issued in November 2003 and December 2004.  

The appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post-service 
treatment and VA examinations.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claims, including a transcript of his testimony at a hearing 
before the undersigned Veterans Law Judge (VLJ).  The Board 
has carefully reviewed such statements and perused the 
medical records for references to additional treatment 
reports not of record for the time period at issue, but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  In the most 
recent VCAA letter, the veteran was requested to provide 
additional information in order to enable the RO to obtain 
private medical records identified by the veteran at his 
Board hearing.  However, he did not respond to the RO's 
request.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("The duty to assist is not always a one-way street.  If a 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.").  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest:  during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2011; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a); 71 Fed. Reg. 75669 
- 75672 (Dec. 18, 2006).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following):  an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines by 
regulations to be service-connected.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms that may be 
manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of VA, under the relevant 
statutory authorities, determined that, at that time, there 
was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000) and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for gout, chronic 
headaches, a disorder manifested by dizziness, a disorder 
manifested by weight gain, and a disorder manifested by 
abnormal liver function tests, including as secondary to an 
undiagnosed illness, so they must be denied.  38 C.F.R. 
§ 3.102.  

The service medical records do not show that the veteran 
complained of or was treated for gout, headaches, dizziness, 
or abnormal liver function tests during his military service.  
The Board acknowledges that the veteran was treated for left 
foot pain in October 1984 and left first toe pain and toenail 
thickening in March 1988, but points out that the veteran's 
complaints were attributed to acute tendonitis, ingrown 
toenail of the left first toe, and onychomycosis of the 
toenails, respectively, without complaint on subsequent 
examination.  Likewise, while the veteran was evaluated for 
complaints of weight gain in April 1990, November 1990, and 
October 1991, and had a finding of elevated liver enzymes, 
subsequent physical evaluations, abdominal and head CT scans, 
endocrine testing, and cortisol levels were all normal, and 
the veteran had lost 20 of the 30 pounds of weight by October 
1991.  Moreover, the veteran's separation examination report 
was normal, with a normal clinical evaluation of the head and 
neck, abdomen, endocrine system, gastro-urinary system, ears, 
neurological system, and musculoskeletal system.  The Board 
also notes that the veteran did not make any complaints at 
his discharge.  This is probatively significant and given a 
lot of weight and credibility because this was at a time 
contemporaneous to the alleged incidents in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if he indeed had any problems at his 
discharge from service, as he is now alleging, then he would 
have at least mentioned this during his military separation 
examination.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . ."). 

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, there is no evidence that the veteran has 
received treatment for gout, chronic headaches, and disorders 
manifested by dizziness, weight gain, and  abnormal liver 
function tests since his discharge from service in May 1994.  
In contrast, it appears that diagnoses of gout, chronic 
headaches, tinnitus, and disorders manifested by dizziness, 
weight gain, and abnormal liver function tests were first 
issued at the veteran's December 2002 and March 2004 VA 
examinations.   

However, objective, clinical testing in an effort to confirm 
the presence of the veteran's gout, chronic headaches, and 
disorders manifested by dizziness, weight gain, and abnormal 
function tests were entirely negative for such disorders.  
The December 2002 neurological, ear nose and throat, and 
general medical evaluations were entirely negative, and all 
relevant laboratory tests were normal and without evidence of 
pathology.  Likewise, the March 2004 VA examiner found that 
the veteran's gout, if any, was resolved.  As such, absent 
medical evidence of a current disabilities, there are no 
valid claims.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1998) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  38 U.S.C. § 1110 
(formerly § 310)).  

The Board also notes that the diagnoses provided at the 
aforementioned VA examinations were based solely on the 
history as reported by the veteran, and despite a review of 
the claims file by the examiners.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a bare transcription of lay 
history, unenhanced by any additional medical comment, does 
not constitute competent medical evidence).  The veteran's 
unsubstantiated assertions cannot summarily be accepted as 
fact.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(and the presumption of credibility is not found to "arise" 
or apply to a statement of a physician based on a factual 
premise or history as related by the veteran).

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed the 
claimed disorders during or as a result of his service in the 
military.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

Moreover, gout, headaches (also diagnosed as migraines), a 
disorder manifested by dizziness (also diagnosed as vertigo), 
a disorder manifested by weight gain (also diagnosed as 
obesity) are known clinical diagnoses.  Thus, the veteran is 
not shown to have any undiagnosed illness.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a).  Consequently, service 
connection for these disorders as the result of an 
undiagnosed illness must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Similarly, the Board notes that VA is precluded from 
compensating the veteran for the very same symptoms as those 
that are part and parcel of his already service-connected 
disabilities.  See Esteban v. Brown, 6 Vet. App. 259 (1994), 
citing 38 C.F.R. § 4.14 VA's anti-pyramiding provision.  In a 
September 2004 rating decision, the veteran was granted 
service connection for an undiagnosed illness manifested by 
chronic fatigue, joint arthralgia, irritable bowel syndrome, 
depression and sleep impairment.  Consequently, he cannot in 
turn receive additional compensation for the same 
manifestations under a different diagnosis.  See 38 C.F.R. 
§ 4.14, VA's anti-pyramiding provision (the evaluation of the 
same "disability" or the same "manifestations" under 
various diagnoses is prohibited).  See also Brady v. Brown, 4 
Vet. App. 203, 206 (1993) (a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.").  

In short, the only evidence suggesting the veteran has gout, 
chronic headaches, a disorder manifested by dizziness, a 
disorder manifested by weight gain, and a disorder manifested 
by abnormal liver function tests related to his service in 
the military comes from him, personally.  And as a layperson, 
he simply does not have the necessary medical training and/or 
expertise to make a diagnosis or determine the cause of these 
conditions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Accordingly, the preponderance of the evidence is 
against his claims, in turn, meaning the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for gout, including as due to an 
undiagnosed illness, is denied.

Service connection for chronic headaches, including as due to 
an undiagnosed illness, is denied.

The claim for service connection of a disability manifested 
by dizziness, including as due to an undiagnosed illness, is 
denied.

The claim for service connection of a disability manifested 
by weight gain, including as due to an undiagnosed illness, 
is denied.

Service connection for a disability manifested by abnormal 
liver function tests, including as due to an undiagnosed 
illness, is denied.


REMAND

A medical opinion is needed to determine whether the 
veteran's tinnitus is related to his service in the military.  
38 U.S.C.A. § 5103A(d)(1).  He was diagnosed with tinnitus at 
his December 2002 and March 2004 VA examinations.  But those 
VA examiner did not indicate whether the veteran's tinnitus 
is related to his active military service.  Records show he 
has complained of ringing in his ears, with occasional 
vertigo, and alleged in-service acoustic trauma, but that no 
history was obtained as to whether he had excessive or 
prolonged noise exposure or other acoustic trauma before or 
after his military service.  In this regard, the Board notes 
that the veteran's December 2002 ENT examination was entirely 
negative for evidence of any inner ear pathology suggestive 
of acoustic trauma, but points out that he was treated for 
otitis media in June 2003.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 
136, 140(1996) (the Board is precluded from differentiating 
between symptomatology attributed to different disabilities 
in the absence of medical evidence that does so).

Since the cause of the veteran's tinnitus remains unclear, 
despite the diagnosis, this case must be returned to the RO 
for a medical opinion concerning this to decide this claim.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the cause of his tinnitus, particularly 
whether it is related to his service in 
the military or, instead, to other 
unrelated factors.  And to facilitate 
making this determination, have the 
designated examiner review the relevant 
evidence in the claims file, including a 
copy of this remand.  Also have the 
examiner obtain from the veteran, and 
take into consideration, the veteran's 
medical, occupational, and recreational 
history prior to and since his active 
service.

The examiner must discuss the rationale 
of the opinion.  If, per chance, an 
opinion cannot be provided without 
resorting to speculation, please 
expressly indicate this in the report of 
the evaluation.

2.  Then readjudicate the veteran's claim 
of entitlement to service connection for 
tinnitus in light of any additional 
evidence obtained.  If the claim remains 
denied, send him and his representative a 
supplemental statement of the case and 
give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


